DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 12 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The above-referenced claims are directed to a species that is patentably distinct from that which was originally examined. This species is independent or distinct because it is drawn to the embodiment of Figure 1, as opposed to the embodiment of Figs. 2-3c. The originally-examined species requires the positioning of the at least one laser device on or in the supply frame (as in Figs. 2-3c), whereas the newly-submitted claimed species require the positioning of the at least one laser device on the machine frame (i.e., a machine of the tobacco processing industry, as in Fig. 1). As such, the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites the limitation "the machine for processing the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 7-8, 10 and 11 are objected to because of the following informalities:  
-Each of these claims recite “the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry”, but it should be changed to reflect the now-amended wording of independent claim 1 - which is “the at least one of rod-like articles of the tobacco processing industry or the components of rod-like articles of the tobacco processing industry”. 
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al (US. Pat. No. 5,059,359).
Regarding independent claim 1, Spence discloses an apparatus for the production of a three-dimensional object by stereolithography which involves the use of a laser scanner along with a controlling computer which is programmed to make a plastic part (see abstract and col. 2, lines 21-27).
As seen in Fig. 6, of Hull et al, the stereolithography system comprises a structure which includes both a “chamber assembly” (A) and an “electronic cabinet assembly” (B) which, combined, may serve as the claimed “supply frame” - the “electronic cabinet assembly”, specifically further serving to house/store power supplies for the laser and other devices (read: supply devices”).  A helium cadmium (UV) laser and associated optical components (read: at least one laser device) are mounted on top of the electronic cabinet and chamber. While the details of the mounting structure are not articulated, as Applicant has asserted in its “Remarks”, one of ordinary skill in the art would have readily understood how to position or “mount” the laser device (and its components) upon said combined assembly via some sort of “mounting device” (read: adapted device). As such, and as evident from Fig. 6, it would have been obvious to one of ordinary skill in the art to have used such a device to both position and secure the laser and its optical elements to the top of the combined assembly (corresponding to the claimed “a supply frame structured to receive one or more supply devices for the at least one laser device; an adapter device structured to position the at least one laser device one of on or in the supply frame; and the at least one laser device is positioned in co-operation with the adapter device of the supply frame one of on or in the supply frame”). Hence, Hull et al suggests all that is recited in independent claim 1. Note that the “for processing at least one of rod-like articles of the tobacco processing industry or components of rod-like articles of the tobacco processing industry” recitation in the instant preamble is not deemed to differentiate the claimed invention from Hull et al since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94).
Regarding claim 2, as clearly apparent from Fig. 7b of Hull et al, the combined assembly (read: supply frame), particularly the lower electronic cabinet part thereof, is structured and arranged to receive a myriad of “devices” which are all related to the stereolithography system. As such, said lower portion of said “supply frame” would also be capable of receiving at least one of the claimed supply devices (corresponding to the claimed “wherein the supply frame is structured and arranged to receive a control device, for the at least one laser device, a cooling device for the laser device, a control supply device for the at least one laser device and a compressed air supply device”).
Regarding claim 3, again as evident from Fig. 7b of Hull et al, the lower electronic cabinet part of the combined assembly (read: supply frame) includes at least three “partitions” (read: walls) which separate it into various compartments for housing various devices. Again, as stated above, said lower portion of said “supply frame” would also be capable of receiving at least one of the claimed supply devices (corresponding to the claimed “wherein an interior of the supply frame comprises at least one separating wall structured and arranged to separate a first device for the at least one laser device selected form the group consisting of: a control device, a cooling device, a voltage supply device for the laser device and a compressed air supply device form another device selected from the same group consisting of: another control device, another cooling device, another voltage supply device for the at least one laser device and another compressed air supply device”).
Regarding claim 4, as clearly apparent from Fig. 6, the uppermost surface of the combined assembly, i.e. the chamber assembly (read: supply frame), may serve as the “receiving area” for the laser and its associated optical components and it is in this “area” that said laser and associated optical components would be mounted via the “mounting device” (read: adapter device) (corresponding to the claimed “wherein the supply frame for the at least one laser device has a receiving area for the at least one laser device, and wherein at least one of: via the adapter device for the at least one laser device, the at least one laser device is positionable in the receiving area, or via the adapted device of the supply frame, the at least one laser device is positionable in the receiving area of the supply frame”).
Regarding claim 5, as apparent from Fig. 6 of Huff et al, the combined assembly has an associated laser/optics cover (read: flaps/doors) that presumably serve to protect the said devices on its top and sides. Further, the combined assembly has a “control panel” (read: display unit) (corresponding to the claimed “wherein the supply frame of the laser supply unit has a housing closable on a top and at sides with at least one of flaps and doors, and that the laser supply unit has at least one of a display unit and an input unit”).
Regarding claim 6, Hull et al discloses that its “control panel” may include a power on switch, which typically requires human intervention, manual manipulation (read: touch). As such, the control panel may be considered to be a “touch screen display unit”; however, in the alternative, it would have been obvious to one of ordinary skill in the art to have enabled the control panel of Hull et al to be one that is activated via touch as such screens are conventional in many arts and enable enhanced visual display as well as human interaction (corresponding to the claimed “wherein the display unit comprises a touch screen display unit and the input unit comprises a touch screen input unit”).
Regarding clam 7, as evident from Fig. 4 of Hull et al, in order for the plastic part to be produced via stereolithography, the laser in the form of a UV light source (26) may generate UV light (read: a laser beam) that passes through a transparent window (read: laser guidance system) which enables the light to be focused on a particular spot (27) in the formation area (read: processing site on a machine) which allows the desired object detail to be formed. While Hull et al does not state that such formation area is a part of “a machine of the tobacco processing industry), Applicant is reminded that it has not positively claimed said “machine”, it is only referred to. Hence, all that is required is that the device of Hull et al be capable of being connectable to such a machine and, as evidenced by Fig. 4, said structural arrangement would render it capable of being connectable to any number of machinery, including those in the tobacco industry, due to the computer control system tat enables its operation (corresponding to the claimed “wherein, with the at least one laser device positioned one of in or on the supply frame of the laser supply unit, the at lest one laser supply unit is connectable, via a laser beam guidance system, to a machine of the tobacco processing industry, and wherein the laser guidance stem is structured  and arranged to guide the laser beams of the at least one laser device from the laser supply unit to a processing site on a machine for processing the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry”). 
Regarding claim 8, as evident from Fig. 6 of Hull et al, there are numerous components of its laser, include optical devices (read: at least two laser devices), the peripheral devices for which may be stored/accessed in the electronic cabinet assembly (read: supply connection system) (corresponding to the claimed “wherein the at least one laser device comprises at least two laser devices, and, with separate arrangements for the at least two laser devices, the laser supply unit is connectable, via a supply connection system, to the at least two separate laser devices, and the supply connection system is structured and arranged to connect a control device and a cooling device and a voltage supply device to the at least two separate laser devices so that the at least two separate laser devices are operable for processing the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry”).
Regarding claim 9, Hull et al discloses that its assembly includes plug-in circuit boards (read: plug arrangements) for control of many of the components of the assembly (corresponding to the claimed “further comprising plug arrangements, including at least one of a plurality of plugs and a plurality of plug receptacles, for at least one of” connecting to another machine of the tobacco processing industry or connecting to at least one of a local network, a factory network, an internet connection, a central compressed air supply, and a central cooling unit supply”).
Regarding claim 10, it is noted that Applicant has not positively claimed the “machine for processing the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry and, as such, the “machine for perforating” is not a positively-recited structural element of the instantly claimed “laser supply unit” and will not be given patentable weight. However, the system of Hull et al would have been capable of being “connectable” to such a machine (corresponding to the claimed “wherein the machine for processing the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry is a machine for perforating the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry”).
Regarding claim 11, Applicant has recited “wherein the at least two separate laser devices are operable for perforating the at least one of rod-like articles of the tobacco processing industry and the components of rod-like articles of the tobacco processing industry”, and while Hull et al does not disclose that its laser devices are designed to accomplish such a task, it follows to reason that such devices would be “operable” to (read: capable of) rendering said task given their inherent structural components.
 Regarding independent claim 13, Spence discloses an apparatus for the production of a three-dimensional object by stereolithography which involves the use of a laser scanner along with a controlling computer which is programmed to make a plastic part (see abstract and col. 2, lines 21-27).
As seen in Fig. 6, of Hull et al, the stereolithography system comprises a structure which includes both a “chamber assembly” (A) and an “electronic cabinet assembly” (B) which, combined, may serve as the claimed “supply frame”. The “electronic cabinet assembly”, specifically further serving to house/store power supplies for the laser and other devices (read: supply devices”).  A helium cadmium (UV) laser and associated optical components (read: at least one laser device) are mounted on top of the electronic cabinet and chamber. While the details of the mounting structure are not articulated, as Applicant has asserted in its “Remarks”, one of ordinary skill in the art would have readily understood how to position or “mount” the laser device (and its components) upon said combined assembly via some sort of “mounting device” (read: adapted device). As such, and as evident from Fig. 6, it would have been obvious to one of ordinary skill in the art to have used such a device to both position and secure the laser and its optical elements to the top of the combined assembly (corresponding to the claimed “a supply frame structured to receive one or more supply devices for the at least one laser device;  wherein the at least one laser device is positioned one of on or in the supply frame”). Hence, Hull et al suggests all that is recited in independent claim 13. Note that the “for processing at least one of rod-like articles of the tobacco processing industry or components of rod-like articles of the tobacco processing industry” recitation in the instant preamble is not deemed to differentiate the claimed invention from Hull et al since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on April 21, 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747